Citation Nr: 1538009	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine stenosis prior to May 9, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for lumbar spine stenosis.  The RO assigned an initial disability rating of 10 percent, retroactively effective from April 17, 2008.  The Veteran filed a Notice of Disagreement (NOD) in October 2012, appealing the initial disability rating assigned.  In his NOD, the Veteran stated that he was currently unemployable due to his service-connected lumbar spine disability.  Thus, the RO added the TDIU issue to the lumbar spine appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO issued a Statement of the Case (SOC) in May 2013, addressing both the TDIU and lumbar spine claims.  In June 2013, the Veteran filed his Substantive Appeal for both issues.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in May 2013, which increased the disability rating for the lumbar spine disability to 20 percent, retroactively effective from May 9, 2013.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local VA Medical Center (VAMC).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for this claim, to include notice concerning the effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran must be provided with this requisite notice upon remand.  The Veteran also described several employers at his Board hearing, and attempts to obtain these employment and income records have not been made by VA.  Upon remand, the Veteran must be provided with a proper notice letter that also asks him to provide his authorization to obtain his employment records.  See 38 U.S.C.A. §§ 5103(a), 5103A(a)(1), (b)(1), (c)(1) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, at his May 2015 Board hearing, the Veteran reported that he was scheduled for an upcoming magnetic resonance imaging (MRI) of his lumbar spine on July 25, 2015, at the VA Medical Center (VAMC) in Las Vegas, Nevada.  The Veteran also reported recent treatment at the Pain Center located within the Las Vegas VAMC.  The Veteran has recently relocated to Nevada, and thus only his prior Pennsylvania VAMC treatment records are contained in the claims file.  On remand, all pertinent VA treatment records from the VAMC in Las Vegas, Nevada, to include the Pain Clinic, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Further, the claims file contains two private medical opinions regarding the service-connected lumbar spine disability.  Both opinions describe the Veteran's recent treatment for his lumbar spine; however, none of these treatment records are associated with the Veteran's claims file and attempts by the AOJ to obtain these private treatment records have not been made.  On remand, attempts by the AOJ to obtain these pertinent private treatment records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1). 

Furthermore, the Veteran's last VA examination to assess the current severity of his service-connected lumbar spine disability was in May 2013.  The examination is now over two years old.  At the May 2013 VA spine examination, radicular pain was not noted.  The Veteran reported being employed at the examination.  Since that examination, the Veteran testified at his Board hearing that experienced radicular pain in both legs caused by his lumbar spine disability.  Further, at his Board hearing, the Veteran stated that he was currently unemployed due to his service-connected lumbar spine disability.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's lumbar spine disability.  An additional VA examination is therefore necessary to determine the current severity of the service-connected lumbar spine disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected lumbar spine disability currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, but has previously held employment during the course of the appeal.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by the service-connected lumbar spine disability exclusively and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim, to include his employment and income records from the United States Postal Service, Prizers, and UHaul.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.

Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain all pertinent VA outpatient treatment records from the Las Vegas, Nevada, VAMC, to include the Pain Clinic.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request the Veteran's private treatment records and employment records, as described at his June 2015 Board hearing.  Specifically, VA should ask the Veteran for the authorization from the following facilities:

* Orthopaedic Center, to include the treatment records from Dr. R. and Dr. L. (see April 2011 private medical opinion)
* Rothman Institute to include the treatment records from Dr. G. (see May 2013 private medical opinion) 

If the necessary authorization is obtained, the AOJ should then obtain the private medical records from the physicians.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected lumbar spine stenosis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Further, all appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected lumbar spine disability should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

The examiner should also provide an opinion addressing whether the Veteran's service-connected lumbar spine stenosis prevents him from performing the activities of daily living due to the severity of the impairment caused by symptoms and signs associated with the lumbar spine stenosis.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


